Citation Nr: 1222573	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  10-11 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back condition.  

2.  Entitlement to service connection for a right knee condition (to include a right leg condition).  

3. Entitlement to service connection for a left knee condition (to include a left leg condition).  

4.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to August 1958, with subsequent Reserve service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which the RO denied claims for service connection for a low back condition, a right knee condition (to include a right leg condition), a left knee condition (to include a left leg condition), and bilateral hearing loss.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further action on the claims on appeal is warranted.  

As an initial matter, the record reflects that there are outstanding VA treatment records which are potentially pertinent to the claims on appeal.  In this regard, in his August 2009 notice of disagreement (NOD), the Veteran reported that, while he had been scheduled for a VA examination at the St. Louis VA Medical Center (VAMC), he had requested that his examination be changed to the Columbia VAMC, as that is where he received treatment for all of his medical conditions.  Additionally, a February 2010 VA examination report reflects that the Veteran's VA electronic medical record was reviewed.  In an August 2010 letter, the Veteran reiterated that he had requested that his VA examinations be scheduled at the Columbia VAMC since his medical records were there because of frequent visits.  

While records of treatment from the Columbia VAMC, dated from February 2011 to February 2012, have been associated with the Veteran's Virtual VA e-folder, the aforementioned statements from the Veteran and VA examination report indicate that earlier VA treatment records are available.  As any records of VA treatment dated prior to February 2011 and since February 2012 are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  In a February 2011 letter to his congressman, the Veteran reported that he had seen his private orthopedic physician, Dr. T.G., the prior Wednesday, and had had an MRI of his back done, revealing degenerative disc disease and spinal stenosis.  He added that Dr. T.G. had said that his injury incurred in 1953 could be a cause for his back problem.  Treatment records from Dr. T.G., dated from July 2005 to January 2009, were associated with the claims file in March 2009.  In a June 2011 VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)), the Veteran reported that he had undergone back surgery by Dr. T.G. in May 2011, and was still under his care.  In September 2011, the RO requested records from this physician, dated in May 2011.  Treatment records dated from May to September 2011 were subsequently associated with the claims file.  Nevertheless, the Veteran's February 2011 correspondence reflects that additional treatment records from this physician, dated between January 2009 and May 2011, are available.  As the claims are being remanded, the AMC/RO should attempt to obtain any additional pertinent treatment records from Dr. T.G.  

Additionally, a February 2012 VA treatment record reflects that the Veteran had chronic low back pain and was followed by a local physician.  The most recent private treatment records currently available for the Board's review are dated in November 2011.  On remand, the AMC/RO should ask the Veteran to identify any more recent private treatment which is potentially pertinent to the claims on appeal and should attempt to obtain any identified records.  

Moreover, a September 1993 private treatment record reflects that the Veteran had been on disability since 1987 from construction.  As records pertaining to such disability benefits may be pertinent to the appeal these records should be requested.  See 38 C.F.R. § 3.159(c)(1).

Further, as noted in the introduction, the Veteran had additional Reserve service subsequent to his active duty service from April 1953 to August 1958.  Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).   Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Some service treatment records from the Veteran's Reserve service, dated from 1976 to 1978, have been associated with the claims file.  Significantly, these records reflect treatment for a right knee injury in May 1978.  Despite the fact that, in a September 2009 statement, the Veteran reported that, at the time of his reported volleyball injury in 1978 he had been out of service for 20 years, and had never played volleyball, and the fact that, in October 2009, he asserted that he was not in the military in 1977 or 1978, but had left the service in 1958, the Veteran confirmed during a February 2010 VA examination that he had been in the Reserves in the 1977-1978 time frame.  Nevertheless, there is no verification of the Veteran's periods of ACDUTRA and INACDUTRA currently of record.  Thus, on remand, the AMC/RO should attempt to verify all periods of ACDUTRA and INACDUTRA.

As regards his claimed low back and knee disabilities, the Veteran asserts that these disabilities are related to service.  Specifically, in his January 2009 claim for service connection, he described an injury incurred during the fall of 1953 while in jump school, in which he landed in a gully on a parachute jump and injured his back.  He stated that the medic thought he only strained or sprained a muscle and gave him Aspirin.  He reported back trouble since the time of this reported injury.  In his January 2009 claim for service connection, he asserted that his bilateral knee condition was due to constant pounding on his knees from jumps and from marching while wearing full field equipment.  In September 2009, the Veteran asserted that he injured his left knee in 1953 when he stepped in a hole while participating in a practice assault.  In an October 2009 statement, the Veteran reported injuring his right knee in the fall of 1953 after stepping in a trench during a mission.  

The Veteran was afforded a VA joints examination to evaluate his claimed disabilities of the lower back and knees in February 2010.  The examiner noted that the Veteran served in the Army from April 1953 to August 1955, with Reserve service in the late 1970s.  The Veteran reported working as a helicopter pilot for many years after leaving service.  As regards his claimed right knee disability, the examiner noted the complaints regarding a painful right knee four years earlier on separation examination in July 1958, and further noted a minor re-injury of the right knee while playing volleyball in 1978.  The examiner commented that flight examinations dated in January 1977 and July 1978 revealed the right knee to be normal, with no trick or locked knee reported.  The Veteran gave a history of right knee problems starting in the late 1970s, although he was unable to clarify the time frame or the exact nature of the onset of his problems.  He added that he did not have significant problems with his right knee until approximately 1985.  As regards his claimed left knee disability, the Veteran described the onset of left knee pain in the mid 1980s, around 1985, without specific trauma.  He reported that, when he was working as a construction manager in the late 1980s he began to have difficulty doing activities required by his occupation.  As regards his claimed lumbar spine disability, the Veteran described the onset of lower back pain in 1953 during a parachute jump in which he landed in a ditch.  The examiner noted that the Veteran's service treatment records were negative for any formal documentation of treatment for lower back pain and his July 1958 separation examination was negative for mention of a lumbar spine condition or back pain.  The Veteran described intermittent lower back pain without any specific re-injury since leaving service.  

The diagnoses following examination included severe degenerative arthritis of the bilateral knees, status post bilateral total knee arthroplasty and multiple bilateral revision surgeries.  The examiner opined that it was less likely than not that the Veteran's current left knee condition was related to his military service.  In providing a rationale for this opinion, he indicated that there were no documented reports of left knee problems during service, and the Veteran described the onset of left knee problems in the mid 1980s, almost 30 years after separation from service.  Therefore, the examiner opined that it was more likely that the Veteran's current left knee condition was due to the natural pathophysiologic process of aging in a somewhat heavyset individual who apparently had a fairly physically demanding job for most of his adult career.  He added that the Veteran would have been expected to have ongoing problems with the left knee requiring frequent medical intervention earlier than 1985 had his left knee been significantly injured by his parachute jumping during service.  

As regards his claimed right knee disability, the examiner noted that, although the Veteran was treated for an episode of right knee pain during service, his separation physical indicated that his right knee was asymptomatic at that time.  The examiner again noted the twisting injury to the right knee while playing volleyball during Reserve service in 1978; however, he indicated that the Veteran described the onset of right knee problems in the late 1970s, which was well after his period of active military duty.  The examiner concluded by opining that the etiology of the Veteran's right knee condition was likely the same as that described for the left knee.  

The VA examiner also rendered a diagnosis of degenerative disc disease of the lumbar spine and opined that it was less likely than not that the Veteran's severe lower back condition was related to his military service.  In providing a rationale for this opinion, the examiner stated that he found no documentation of treatment for a lower back condition during the Veteran's military service or recurrent treatment for intermittent lower back pain in the 45 plus years since he had left service, until recently.  

As regards his claimed right knee disability, despite noting the 1978 injury during the Veteran's Reserve service, the examiner's negative nexus opinion was based on the onset of right knee problems in the late 1970s, which, he stated, was well after the Veteran's period of active military duty.  However, as indicated above, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA. See 38 U.S.C.A. §§ 101(24), 106, 1131.

Because VA undertook to provide a VA examination to evaluate the claimed right knee condition, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Accordingly, as the claims are being remanded, the Board finds that the claims file should be returned to the February 2010 VA examiner to obtain a supplemental opinion which adequately addresses whether the Veteran has a current right knee disability which is related to service, to include any period of ACDUTRA or any injury incurred during a period of INACDUTRA.  

Similarly, while the February 2010 VA examiner opined that it was less likely than not that the Veteran's lower back condition was related to his military service, this opinion appears to be based on a finding that there was no documented treatment for a lower back condition during military service, despite the fact that, during the same examination, the Veteran described the onset of lower back pain in 1953 during a parachute jump in which he landed in a ditch.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the absence of evidence in the service medical records to provide a negative opinion).  Based on the foregoing, the Board finds that a supplemental opinion regarding this claimed disability is also warranted.  The AMC/RO should arrange for the Veteran to undergo VA examination only if the physician who conducted the February 2010 VA examination is not available, or the designated physician is unable to provide the requested opinions without examining the Veteran.

In rendering the requested opinions, the examiner should consider and address any pertinent post-service injuries.  In this regard, a February 1994 private treatment record reflects that the Veteran slipped and fell on ice in his driveway, suffering a contusion of the right knee.  Additionally, May 2011 treatment records regarding lumbar spine surgery indicate that the Veteran suffered a fall, reported as occurring at work and in the shower.  

As regards his claimed bilateral hearing loss, the Veteran asserts that he has hearing loss related to in-service noise exposure.  Specifically, in his January 2009 claim for service connection, he described constant noise from plane engines while in jump school and from flying helicopters.  The Veteran's DD-214s reflect that his military occupational specialties were a light weapons infantryman and a rotary wing aviator.  His military decorations include the Parachutist Badge and Army Aviator Badge.  The Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(d).

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  The United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In Hensley, the Court posited that where the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system, and post-service test results that meet the criteria of 38 C.F.R. § 3.385.  VA rating authorities must evaluate available testimony, clinical data, diagnoses, and any medical opinions relevant to the issue.  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometry test results resulting in an upward shift in tested thresholds in service, though still not meeting the requirements for a "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometry testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Id. at 159.

Service treatment records reflect that on enlistment examination in April 1953, hearing was 15/15 for whispered voice, bilaterally.  Hearing was again 15/15, bilaterally, on separation examination in July 1958.  

Prior to November 1967, service departments used American Standards Association (ASA) units to record puretone sensitivity thresholds in audiometric measurement.  Beginning in November 1967, service departments used ISO (ANSI) units.  For purposes of comparison, the tables below show the ASA measurements recorded on examinations dated prior to November 1967, with the comparable ISO (ANSI) measurements in adjacent parentheses.  

On examination in August 1954, pure tone thresholds, in decibels, were noted as follows:


HERTZ

500
1000
2000
3000
4000
For ISO add
(+15)
(+10)
(+10)
(+10)
(+5)
RIGHT
5 (20)
0 (10)
0 (10)
Not tested
0 (5)
LEFT
-5 (10)
0 (10)
0 (10)
Not tested
0 (5)

On examination in December 1955, pure tone thresholds, in decibels, were noted as follows:


HERTZ

500
1000
2000
3000
4000
For ISO add
(+15)
(+10)
(+10)
(+10)
(+5)
RIGHT
15 (30)
10 (20)
15 (25)
Not tested
15 (20)
LEFT
10 (25)
5 (15)
10 (20)
Not tested
10 (15)

On examination in April 1976, pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
15
LEFT
5
5
25
30
35

On examination in January 1977, pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
10
LEFT
5
0
20
15
10

The examiner noted that the Veteran's hearing loss was within Class II limits.  

On examination in July 1978, pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
20
25
LEFT
20
25
20
25
20

The Veteran was afforded a VA audiological examination in February 2010; however, the examiner stated that the results provided by the Veteran did not seem to correlate to his abilities in everyday conversations.  Therefore, tests were repeated and variability of responses was found.  Additionally, a discrepancy between interest agreement indicated that the Veteran's responses reflected a lack of cooperation with test procedures.  The examiner stated that the Veteran was pleasant, but, due to his lack of cooperation, his responses were not to be considered reliable and an opinion could not be provided due to the lack of valid responses.  In the February 2010 statement of the case (SOC), the RO advised the Veteran that he should notify that office if he wanted to attempt another VA audiological examination, so that one could be requested.  In a January 2012 statement, the Veteran requested a new VA examination to evaluate his claimed hearing loss disability.  

A November 2011 VA treatment record reveals bilateral hearing loss as defined by 38 C.F.R. §3.385.  The following month, the Veteran was fitted with hearing aids.  

In light of the evidence of current bilateral hearing loss, the fact that, pursuant to the guidance in Hensley, some hearing loss was shown during the Veteran's military service, and the apparent shift in the decibel losses at various frequencies during service, the Board finds that a VA examination is needed so that a medical professional can review the record and provide a competent opinion as to whether the Veteran has current bilateral hearing loss related to service.  See Roberts v. Derwinski, 2 Vet. App. 387 (1992) (holding that the veteran is entitled to a thorough examination which takes into account all relevant background information, including prior medical evidence).  

Finally, the Board further finds that additional notification action, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), is warranted.  In his January 2009 claim for service connection, the Veteran asserted that he had a bilateral leg condition secondary to his claimed back condition.  While a February 2009 VCAA letter advised the Veteran of the information and evidence necessary to substantiate his claims for service connection on a direct basis, the Veteran was not advised of the information and evidence necessary to substantiate a claim for secondary service connection.  Accordingly, the Veteran should be furnished VCAA notice regarding this aspect of his claims on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  A specific request should be made for records of treatment from the Columbia VAMC, dated prior to February 2011 and since February 2012, and records of treatment from Dr. T.G. (identified above), dated between January 2009 and May 2011.

The Veteran should also be asked to identify any private healthcare providers from whom he has received treatment pertinent to the claims on appeal since November 2011, and the AMC/RO should attempt to obtain any identified outstanding treatment records.  

2.  Provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claims for service connection for right and left leg conditions, to include as secondary to his claimed low back condition.

3.  Undertake appropriate action to obtain all documents pertaining to the Veteran's receipt of disability benefits in 1987 (as referenced during private treatment in September 1993).  

4.  Contact the National Personnel Records Center (NPRC) and/or any other appropriate agency and attempt to verify the Veteran's periods of ACDUTRA and INACDUTRA and request any additional service treatment records from the Veteran's Reserve service which have not previously been associated with the claims file.  The RO is reminded that it should continue efforts to verify the Veteran's service information and to obtain any outstanding service treatment records until either the information is received, or until it receives specific information that the information sought does not exist or that further efforts to obtain it would be futile.  All records and/or responses received should be associated with the claims file or Virtual VA e-folder.

5.  After all available records have been associated with the claims file, forward the claims file to the physician that conducted the February 2010 VA joints examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's current right knee condition was incurred or aggravated as a result of active service, to include any period of ACDUTRA, or any injury incurred during a period of INACDUTRA.  In rendering this opinion, the examiner should specifically consider and address the May 1978 right knee injury (discussed above).  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's current low back condition was incurred or aggravated as a result of active service, to include any period of ACDUTRA, or any injury incurred during a period of INACDUTRA.  In rendering this opinion, the examiner should specifically consider and address the Veteran's reported in-service injury incurred during a parachute jump in which he landed in a ditch (discussed above).  

In rendering the requested opinions, the examiner should consider and address any pertinent post-service injuries.  In this regard, a February 1994 private treatment record reflects that the Veteran slipped and fell on ice in his driveway, suffering a contusion of the right knee.  Additionally, May 2011 treatment records regarding lumbar spine surgery indicate that the Veteran suffered a fall, reported as occurring at work and in the shower.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination to obtain the above-noted opinions.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of his current hearing loss.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's current hearing loss was incurred or aggravated as a result of active service, to include any period of ACDUTRA, or any injury incurred during a period of INACDUTRA.  

The examiner is advised that, for purposes of rendering this opinion, the Board finds the Veteran's reports of in-service noise exposure to be credible.  

The examiner should consider and address the Veteran's service treatment records, including the evidence of some hearing loss pursuant to Hensley during service and some shift in decibel losses at various frequencies during service.   

The examiner is advised that the absence of in-service evidence of hearing loss is not fatal to a claim for that disability; rather, service connection may be found with a showing of a current hearing loss disability and a medically sound basis for attributing such disability to service.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

7.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



